      Case 1:14-cv-07082-PAE-RWL Document 193 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LUIS FELIPE MORENO-GODOY,

                                        Plaintiff,                      14 Civ. 7082 (PAE)
                        -v-
                                                                              ORDER
 GALLET DREYER & BERKEY, LLP et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On April 11, 2019, this Court granted defendants’ motions in limine and motions for

summary judgment and dismissed plaintiff Luis Felipe Moreno-Godoy’s remaining claims.

Dkt. 189. Today, the United States Court of Appeals for the Second Circuit vacated the grants of

summary judgment and remanded for proceedings consistent with this opinion. Dkt. 192.

       Barring settlement, the case will now proceed to trial. Before the Court can set a trial

date – a process which, pursuant to the District’s COVID-19 protocols, entails centralized

scheduling of jury trial dates – the Court will need to confer with counsel about, inter alia, the

availability of the parties, counsel, and necessary witnesses. For this purpose, the Court needs to

ascertain which counsel will representing Moreno-Godoy at trial. Moreno-Godoy filed his

complaint pro se, Dkt. 1, but on December 1, 2015, able pro bono counsel entered their notices

of appearance on behalf of Moreno Godoy and thereafter represented him in this Court, Dkt. 67,

68, and separate pro bono counsel appeared for him on the recent appeal, see Dkt. 192. The

Court directs both sets of plaintiffs’ counsel to promptly confer, among themselves and with

Moreno-Godoy, and by Friday, August 6, 2021, to submit a joint letter addressing whether either

is or both are available and client-approved to represent Moreno-Godoy at trial. Following



                                                     1
      Case 1:14-cv-07082-PAE-RWL Document 193 Filed 07/30/21 Page 2 of 2




receipt of this letter, the Court will determine next steps, including whether to seek to secure a

jury trial date for the fourth quarter of 2021, as to which applications by the Court are due on

August 15, 2021.



       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: July 30, 2021
       New York, New York




                                                  2
